Citation Nr: 1449251	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  07-08 156	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating, greater than 50 percent for anxiety disorder and panic disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for a depression.

4.  Entitlement to service connection for a sleep disorder, claimed as insomnia.


REPRESENTATION

Appellant represented by:	Kimball Jones, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1977 until June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, and an October 2010 decision issued by the RO in Jackson, Mississippi.  Since the time that these decisions were issued, original jurisdiction over all four issues has been transferred to the RO in New Orleans. 

The Veteran testified via video conference from the RO in New Orleans, Louisiana before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  During his September 15, 2014 hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Veteran withdrew this appeals on the issues of entitlement to an increased rating for anxiety disorder and panic disorder, and entitlement to TDIU.

2.  The Veteran did not have depression or a sleep disorder at induction into service.

3.  Depression is not etiologically related to service, or a service-connected disability.

4.  A sleep disorder is not etiologically related to service, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeals by the appellant regarding anxiety disorder and panic disorder, and entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  Depression was not incurred in or aggravated by service, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.310 (2014).

3.  A sleep disorder was not incurred in or aggravated by service, and is not related to a service-connected disability. 38 U.S.C.A. §§ 1101, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeals regarding an increased rating for anxiety disorder and panic disorder, and entitlement to TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these matters.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

Service Connection, Generally

The Veteran contends that depression and a sleep disorder (claimed as insomnia) are related to service.  Specifically, he has made varying suggestions that the claimed disorders preexisted and were aggravated by service, that they had their onsets during and as a result of service, and that they are secondary to service-connected anxiety and panic disorder.

As an initial matter, the Board observes that a claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, while an expansive view of the Veteran's claim pursuant to Clemons has been taken, the Board nonetheless observes that the Veteran has been very specific in identifying "depression," and associated symptoms in pursuit of his claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Psychoses are included among the list of "chronic diseases" under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

A veteran is presumed to have entered service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  Where no defect, infirmity, or disorder was noted on service entrance, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).

Additionally, except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Before proceeding, the Board notes that the Veteran is already receiving compensation for service-connected anxiety and panic disorders.  As the Veteran was informed in writing by the RO and during his hearing before the undersigned Veterans Law Judge, VA regulations prohibit the assignment of evaluations for the same symptoms of a single disability under multiple Diagnostic Codes.  38 C.F.R. § 4.14 (2014).  Accordingly the foregoing adjudication of the Veteran's claims of service connection for depression and insomnia have been undertaken in such a manner so as to avoid prohibited pyramiding.

Service treatment records reflect that on induction examination in February 1977, the Veteran denied any history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, and denied ever having been "treated for a mental condition."  During a June 1977 "check up" examination, the Veteran was psychiatrically normal, however at that time he affirmatively endorsed frequent trouble sleeping, depression or excessive worry, and "nervous trouble of any sort."  A healthcare worker's hand-written notes appear to indicate "depression - ? he does not know what's depressing him," "nervous trouble," and "trouble sleeping" associated with sinus problems.

In March 1978, the Veteran denied frequent trouble sleeping, but continued to endorse depression or excessive worry and nervous trouble.  A hand-written note suggested that the Veteran "suffers from [illegible] anxiety," although on physical examination the Veteran was psychiatrically normal.

The Veteran and his representative have argued that in-service records confirm that a depressive disorder clearly and unmistakably preexisted service.  In support of this contention, the Veteran's representative stated during a May 2014 hearing before a Decision Review Officer (DRO) that a June 1977 examination documented that "two years prior he had severe depression but he was still allowed in service."  The Board has carefully reviewed the Veteran's in-service June 1977 examination and report of medical history, but finds that no such conclusion was ever reached.  Rather, the June 1977 report states that the Veteran had "chest pain - 2 yrs prior" to entering service, below which is a separate note regarding depression.  Further confirming that the note in question records chest symptoms, the Board points to the Veteran's February 1977 entrance examination where the following note appears: "chest acute - prob costochondritis - 2 yrs."  Costochondritis is a term meaning pain in the chest wall.  No defect, infirmity, or disorder was noted on service entrance, and the Board finds that the weight of the evidence does not otherwise rebut the presumption of soundness with regard to the Veteran's condition at entrance.

In June 1978 the Veteran left service following a May 1978 diagnosis of "inadequate personality."  Following separation, on an August 1981 Army reservist examination the Veteran denied any current or past history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  Additionally, the Veteran denied ever having been "treated for a mental condition," and on examination he was psychiatrically normal.

Based on the foregoing, the Board finds that the Veteran did not have chronic symptoms of depression in service.  And to the extent that he had any psychological or sleep-related in-service symptoms, his August 1981 examination and report of medical history confirms that three years after separation, no such symptoms were present.

Following separation, the record reflects that the Veteran had a history of mental health symptoms.  To the extent that such symptoms are related to service, however, the Board reiterates that entitlement to service connection for anxiety and panic disorders has already been established.  The Veteran continues to contend that depression and a sleep disorder are additionally related to service.

In February 1993 the Veteran reported a history of difficulty dealing with stress, anxiety, and "strong feelings," and he was diagnosed with "depression/anxiety."  On VA examination in November 1995, the Veteran reported histories of anxiety, trouble going to sleep, poor tolerance and poor patience.  Following examination, the Veteran was diagnosed with panic disorder.  An August 1998 letter from a VA social worker indicates that he was initially seen in January 1991 with anxiety and depression, as well as marital problems.

The Veteran was diagnosed with a panic disorder and depression not otherwise specified on VA examination in September 1998.  At that time, the Veteran stated that his "emotional condition" had its onset in 1978, at which time he was hospitalized.  On VA examination in August 1999 the Veteran reported the onset of homicidal ideation between 1977 and 1978, with paranoia and associated anxiety attacks, crying and trembling.  Coping mechanisms included being overly aggressive, and he was barely able to sleep during this time period.  From 1981 to 1989 while working for the New Orleans Police Department, the Veteran experienced depression, crying spells, anxiety, and ongoing aggression. 

In December 2002 the Veteran underwent yet another VA examination during which depression not otherwise specified was again diagnosed.  At that time, the Veteran reported a three to four month history of poor sleep, while on VA examination in January 2005 he endorsed a 20 year history of insomnia.  Although during his January 2005 VA examination the Veteran denied feeling depressed, he was nonetheless diagnosed again with depression not otherwise specified. 

Post-service treatment records continue to give inconsistent diagnoses with regard specifically to depression.  While at times the Veteran has been diagnosed with clinical depression, in October 2001, for example, a VA psychologist commented that "[h]e likely is not clinically depressed but is experiencing the emptiness of not having thrill seeking needs met," and clarified that the Veteran "is not psychotic but rather shows enduring pathological personality features."

In July 2012 a VA examiner opined that the Veteran's mental health disorders included generalized anxiety disorder, personality disorder not otherwise specified, and depressive disorder not otherwise specified, but that it was not possible to differentiate which symptoms were attributable to diagnosis.  The examiner conducted an extremely thorough review of the Veteran's records - including his service treatment records, post-service treatment records, and consideration of lay statements.  She noted that the Veteran had not responded well to psychotropic medication, and thus concluded that his history of mental health episodes likely related to difficulty coping with situational stress as a result of a personality disorder, because psychotropic medication is largely ineffective in treating mental health symptoms related to poor coping skills.  The Veteran's "current problems with depression," she continued, "are related to events and situations in which he has difficulty coping.  His depression is based on day-to-day living situations which he finds difficult handling or doesn't want to deal with." 

During the VA examination, the Veteran reported ongoing problems with sleep, including broken sleep, getting only two to three hours of sleep per night, and going two to three days without sleep.  With regard to impaired sleep, the examiner stated that the Veteran's reported symptoms did not meet the diagnostic criteria for the diagnosis of insomnia based under the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders.  Rather, sleep problems were likely a part of the Veteran's depression.

To the extent that impaired sleep and feelings of depression are capable of lay observation, the Veteran's endorsements of such symptoms throughout the record are competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nonetheless, the Veteran is not competent either to distinguish such symptoms from distinct, underlying mental health disorders or to opine on their independent etiologies.  Thus, the Veteran's statements to such an effect are of no probative in establishing service connection on either direct or secondary bases.  Of far greater probative value are the half-dozen VA examinations and more than three decades-worth of mental health records.  Throughout these records, competent medical professionals have declined to associated either of the claimed disorders to service or a service-connected disease or injury.  Given the extent of the Veteran's mental health records, the Board finds that the lack of any suggestion of a link between depression or a sleep disorder to service or a service-connected disability to be highly probative.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7)).

Accordingly, the Board finds that neither depression nor a sleep disorder are related to service or a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in April 2010, prior to the initial adjudication of the depression and sleep disorder claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims, and clarified specific aspects of the law for the Veteran, such as VA's prohibition on pyramiding.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in July 2012, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  During his hearing before the undersigned, the Veteran contended that the July 2012 VA examination was deficient because the examiner did not speak with the Veteran during the examination.  The Board has reviewed the 2012 VA examination report, and finds it to have been exceptionally thorough in nature.  While only the Veteran and the examiner know whether they spoke to one another, the examiner's report features extensive and detailed accounts of the Veteran's contentions as they appear elsewhere in the record, as well as thoroughly well-considered analysis and conclusions based on such analysis.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

The appeal for entitlement to an increased rating for anxiety disorder and panic is dismissed.

The appeal for entitlement to a total disability rating based on individual unemployability is dismissed.

Service connection for depression is denied.

Service connection for a sleep disorder is denied.




		
M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


